Citation Nr: 0218749	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  02-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the lower right tibia, currently evaluated at 
20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2001 and August 2002 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
ultimately increased the evaluation to 20 percent for 
residuals of a fracture of the lower right tibia, 
effective August 2001.  The veteran perfected a timely 
appeal of these rating decisions.


FINDINGS OF FACT

1.  In May 1969, while serving in Vietnam, the veteran 
incurred an oblique exterior fracture of the distal third 
of the right tibial shaft with lateral displacement at the 
fracture.

2.  The veteran's current disability is manifested by: 
tenderness all along the lower one-third of the medial 
border of the tibial shaft; palpable callus at the site of 
old healed fracture; 2+ swelling of the right ankle 
diffuse with tenderness to palpation, erythema and warmth 
and post-traumatic arthritis.  Range of motion at the 
right ankle is limited to 10 degrees dorsiflexion with 
severe guarding and pain, and 20 degrees planter flexion 
with severe guarding and pain.  Ankle jerk on the right 
side is unelicitable.

3.  His disorder more nearly approximates malunion of the 
tibia with marked ankle impairment.  Ankylosis or nonunion 
is not shown. 



CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no 
more, for residuals of a fracture of the lower right tibia 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.321(a), 3.321(b)(1), 4.7, 
4.20, 4.40, 4.45, 4.71; 38 C.F.R. Part IV (§ 4.71a) 
Diagnostic Code (DC) 5010-5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his 
or her possession.  The VCAA also requires VA to assist 
the claimant obtain the evidence necessary to substantiate 
the claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

After reviewing the record in this case, the Board is 
satisfied that the RO complied with the duty to notify and 
assist the veteran, and that all relevant facts have been 
properly developed.  In a September 2001 letter, the RO 
notified the veteran of the provisions of the VCAA and 
VA's duties under it.  The RO asked the veteran to submit 
any evidence in his possession which showed his disability 
had increased in severity, and also informed the veteran 
of what type evidence would show an increase in severity.  
The RO also asked if there were any VA or private 
treatment records the RO could assist in obtaining and 
provided the veteran consent release forms to return to 
the RO.  The veteran was afforded two VA medical 
examinations to assist him in developing his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2002).  As 
there is no additional evidence to be obtained, there is 
no reason to delay adjudication for more specific notice 
as to which party might obtain what information.

Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  38 C.F.R. § 3.159(c) 
(2002).

Factual background

The veteran incurred the fracture of the distal third of 
his right tibia while serving in Vietnam, when a truck 
rolled over his right leg.  After his discharge from 
active service, the veteran applied for disability 
compensation.  In a September 1969 rating decision, the RO 
evaluated the veteran's disability as 10 percent 
disabling.  In August 2001, the veteran applied for an 
increased rating.  In an October 2001 statement, the 
veteran stated that the swelling in his right ankle and 
foot and lower leg had increased in intensity and 
frequency.  He no longer could walk on uneven surfaces, he 
walked with a limp, and the situation has impacted his 
ability to perform his job, calibrating hospital 
equipment.  This required long hours of standing.  He 
stated that he must frequently use either vacation time or 
sick days when the pain prevented him from doing his job.

An October 2001 VA medical examination revealed that the 
veteran ambulated without a cane, etc., and without 
significant alteration in gait, but while slightly 
favoring the right lower extremity and with some 
instability with tandem gait, with weight on the right 
lower extremity.  The veteran demonstrated noticeable 
right side weakness, with evaluation of ankle flexion and 
dorsiflexion.  Inversion on the right was limited to 
approximately 15 degrees, and eversion was limited to 
approximately 10 degrees.  There was no obvious 
hypertrophy of the right ankle, distal pulse was intact, 
no edema, erythema, or tenderness to palpation.  There was 
a healed, tender to palpation incision proximal to the 
medial malleolus.  The examiner's diagnosis was: old 
healed fracture of the distal right tibia, with moderate 
residual deformity; minimum of 4, un-united avulsion 
fractures fragments, of the right ankle; and, slight soft 
tissue swelling at the right medial malleolus.

In the December 2001 rating decision, after reviewing all 
of the information then available, the RO confirmed the 
veteran's rating of 10 percent disabling, partially 
because the October 2001 VA examination did not identify 
the presence of any arthritis.  In a February 2002 
statement, the veteran informed the RO of his Notice of 
Disagreement (NOD) and requested a review by a Decision 
Review Officer (DRO) at the RO as part of the appeal 
process.  See 38 C.F.R. § 19.26 (2002).  In the March 2002 
Statement of The Case (SOC), the DRO concluded that the 
veteran's disability manifested only moderate symptoms, 
and that a higher evaluation of 20 percent was 
unwarranted.

In his June 2002 VA From 9, which he submitted in response 
to the SOC, the veteran included a June 2002 statement 
from his private medical provider, S.W.T., MD, wherein Dr. 
T stated that the veteran's ankle disability was such that 
his symptoms would persist and likely progress over time, 
and that fusion of the veteran's right ankle may have to 
be considered.  In a July 2002 letter, the veteran also 
submitted photographs of his lower extremities and a May 
2002 letter from Dr. T to R.A., MD, apparently the 
veteran's family medical care provider.  In his May 2002 
letter to Dr. A, Dr. T. stated that his examination of the 
veteran revealed a slightly antalgic gait and slight 
swelling about the right ankle with diffuse tenderness.  
The veteran had approximately 15 degrees dorsiflexion and 
25 degrees plantar flexion and pain at the extremes.  
There was no instability about the ankle.  The veteran 
also had tenderness over the distal third of the tibia and 
fibula where there is palpable callous from the prior 
fracture.  Dr. T diagnosed the veteran's symptoms as due 
to post-traumatic arthritis.

In response to the above information, the veteran was 
afforded another VA medical examination in July 2002.  The 
examination revealed that the veteran walked with a limp 
which favored the right leg and ankle, and was slightly 
antalgic.  There was tenderness all along the lower one-
third of the medial border of the tibial shaft; palpable 
callus at the site of old healed fracture; 2+ swelling of 
the right ankle diffuse with tenderness to palpation, 
erythema and warmth.  Range of motion at the right ankle 
was limited to 10 degrees dorsiflexion with severe 
guarding and pain, and 20 degrees planter flexion with 
severe guarding and pain.  Ankle jerk on the right side 
was unelicitable.  The VA examiner reviewed a May 2001 x-
ray taken by Dr. T, and noted post-traumatic arthritic 
changes about the right ankle, namely periarticular 
changes with marginal osteophytes.  There was slight 
narrowing of the joint space of the ankle, but it was 
relatively well maintained.

The examiner's diagnosis was: status post-fracture of the 
lower one-third of right tibia and fibula, with residuals 
of pain, swelling, and difficulty walking; post-traumatic 
arthritic changes at the right ankle in the form of 
marginal osteophytes with very slight narrowing of the 
joint space of the ankle.  The post-traumatic arthritis is 
accompanied by pain, swelling, and difficulty walking.

After reviewing the information submitted after the March 
2002 SOC, the RO issued the August 2002 rating decision, 
wherein the veteran's disability rating was increased from 
10 percent disabling to 20 percent disabling, effective 
August 2001.  The RO concluded that a higher rating of 30 
percent was not warranted because the veteran's ankle 
disability is deemed moderate rather than marked.  The 
veteran's representative asserts that the evidence in the 
claim file supports an award of an increased rating on the 
basis of reasonable doubt.

Analysis

Disability evaluations are determined by use of a schedule 
of ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack 
of usefulness.  Where the musculoskeletal system is 
concerned, assessment focuses on the inability of the 
parts of the system to perform their working movements 
with normal excursion, strength, speed, coordination and 
endurance; examinations should adequately portray the 
anatomical damage and the functional loss.  38 C.F.R. 
§ 4.40 (2002).  Not all disabilities will show all the 
specified rating criteria but coordination of the rating 
with functional impairment is required.  38 C.F.R. § 4.21 
(2002).  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2002).  Consideration may not be given to 
factors wholly outside the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The present disability level is the primary 
concern, and past medical reports do not take precedence 
over current findings.  Id.  The Board considers the 
applicability of a higher rating for the entire period in 
which the appeal has been pending. Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).  Further, the fact that a 
claimant is awarded a rating increase less than the 
maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for 
the maximum allowable.  AB v. Brown, 6 Vet. App. 35 
(1993).

Prior to the August 2002 rating decision, the veteran's 
disability was compiled under DC 5283, which establishes 
disability ratings for the ankle.  In the August 2002 
rating decision, however, the RO compiled the veteran's 
rating on the basis of an analogous rating, see 38 C.F.R. 
§ 4.20 (2002), and used DC 5010-5262, which rate arthritis 
and leg disabilities involving malunion of the tibia and 
fibula.  The RO concluded that the malunion of the 
veteran's tibia and fibula is accompanied with moderate 
ankle disability, which allows a disability rating of 20 
percent.  DC 5262.  The RO concluded that the lower rating 
of 10 percent no was inappropriate, because of the 
presence of post-traumatic arthritis.  The higher rating 
of 30 percent was deemed unwarranted because the RO 
assessed the malunion of the veteran's tibia and fibula is 
not accompanied with marked knee or ankle disability.  

The Board has reviewed all of the credible competent 
evidence of record and finds that the veteran's disability 
merits the higher rating of 30 percent disabling.  Where 
arthritis is substantiated by x-ray, the DC 5010, 
traumatic arthritis, requires that an evaluation be done 
under the criteria for degenerative arthritis in DC 5003.  
DC 5003, in turn, requires arthritis established by x-ray 
findings be rated on the basis of limitation of motion for 
the joint or joints involved.

As stated above, the August 2002 rating decision changed 
the veteran's DC from DC 5283, which rates disabilities of 
the foot, to an analogous rating under DC 5262, which 
rates disabilities of the leg impacted by knee or ankle 
disability.  The Board finds this an appropriate rating 
methodology for this veteran's current disability.

The Board notes that DC 5270-5274 are for rating 
disabilities which specifically involve the ankle.  
Further, the Board also notes that, under DC 5271, marked 
limitation of motion of the ankle allows a maximum rating 
of 20 percent.  To merit a rating of 30 percent for an 
ankle disability, DC 5270 requires that there be ankylosis 
of the ankle, which currently is not the veteran's case.  
Thus, evaluating the veteran under 5010-5262 is the 
reasonable and appropriate method to rate his disability.  
38 C.F.R. § 4.20 (2002).

The competent credible evidence of record establishes that 
the veteran has an impairment of the tibia with a 
malunion.  The difference between a 20 percent rating and 
30 percent rating is whether the veteran's ankle 
disability is moderate or marked.  DC 5262.  The 
photographs submitted by the veteran present graphic 
evidence of the swelling of the veteran's right ankle, and 
he has provided statements describing the impact of his 
disability on his ability to perform his job, exercise, 
and engage in recreational activity.  Further, the VA 
medical examination revealed the range of motion of the 
right ankle to be: dorsiflexion 10 degrees, and plantar 
flexion to be 20 degrees, both with extreme pain and 
guarding.  This represents dorsiflexion of only half of 
normal (20 degrees), and plantar flexion of less than half 
of normal (45 degrees).  38 C.F.R. § 4.71, Plate II 
(2002), and that was done with extreme pain and guarding.

When deciding between two evaluations, the higher of the 
two will be employed when a veteran's disability picture 
more nearly approximates the criteria of the higher 
rating.  38 C.F.R. § 4.7 (2002).  After weighing all of 
the factors discussed above, and the overall philosophy of 
applying the schedular ratings, the Board finds the 
competent credible evidence of record is roughly in 
equipoise.  Therefore, the veteran is afforded the benefit 
of the doubt.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. § 3.102 (2002).  Accordingly, the Board 
finds that the veteran's malunion of the tibia and fibula 
is accompanied by marked ankle disability, which allows a 
rating of 30 percent, but no more.  38 C.F.R. § 4.40 
(2002); Deluca v. Brown, 8 Vet. App. 202 (1995); DC 5262.

A higher rating is unwarranted by the competent credible 
evidence of record.  Although the veteran has un-united 
avulsion fractures fragments of the right ankle, there 
still is union between the tibia and fibula, which is a 
malunion versus a non-union.  There must be a nonunion of 
the tibia and fibula which requires use of a brace to 
warrant the higher rating of 40 percent.  The maximum 
rating for a malunion with marked ankle disability is 30 
percent.  DC 5262.  The Board finds no error in the RO's 
conclusion that the veteran's disability is not 
exceptional or unusual so as to warrant an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  The veteran's 
disability picture does not include marked interference 
with employment or frequent hospitalization.  Therefore, a 
higher rating on an extra- schedular basis is not 
warranted.  Id.


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating to 30 percent, but no more, for 
residuals of a fracture of the lower right tibia is 
granted, subject to controlling regulations governing the 
payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

